[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO COMPEL AND PROTECTIVE ORDER
The plaintiff seeks an order compelling the defendant, Benjamin Kneppers to answer questions dealing with advice given to him by his attorney. Essentially the plaintiff claims that said attorney was apparently representing both the defendant and a corporation in which the parties were shareholders and therefore there should be no attorney privilege in the instance.
The integrity of an attorney's work-product privilege is essential to the orderly administration of our system of jurisprudence and it should be protected unless compelling reason exist otherwise. Conn. Practice Book Sec. 219. The Court is not persuaded that there is such compelling reason in this case nor a showing of a substantial need to disclose the advice given to the defendant in connection with the dispute between the parties.
The Motion to Compel the testimony of Benjamin Kneppers is denied and the defendant's Motion for a Protective Order is granted.
(The defendant, DAAN Kneppers, has withdrawn his objection to answering interrogatories concerning his previous employment).
KLACZAK, J.